Citation Nr: 0822459	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1962 and from September 1962 to September 1964.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.   


FINDINGS OF FACT

1.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

2.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2007), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also  be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was  incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Service connection may also be 
established for certain chronic diseases, including psychoses 
that are manifested to a compensable degree within a 
presumptive period following separation from service.  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.     DSM-IV, 
Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997);  Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The record before the Board contains service personnel 
records, service medical records and post-service medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's service personnel records list his military 
occupational specialty as light weapons infantryman, and show 
that he received airborne training.  However, those records 
do not establish, nor does the veteran contend, that he 
served in combat.  As the veteran does not have a confirmed 
history of engaging in combat with the enemy during service, 
his alleged stressors must be verified.  

The veteran claims that he has PTSD that is traceable to 
three non-combat stressors that he experienced while serving 
as an infantryman at Fort Bragg, North Carolina.  First, the 
veteran contends that in April 1963, he was forced to handle 
human waste with his bare hands.  Second, he alleges that 
while performing parachute jumping maneuvers in July 1963, 
his body collided with the side of a plane at a speed of 
approximately 150 miles per hour.  While the veteran does not 
claim to have been injured by the accident, he states that he 
was afraid that he "would not be able to make a safe 
landing."  Third, the veteran reports that on two occasions 
in September 1963, his platoon sergeant forced him to jump 
into pools of water even though the veteran had stated that 
he could not swim.  On both occasions, the veteran now 
maintains, he almost drowned and had to be rescued by another 
service member.  
In support of his claim, the veteran has submitted statements 
from his brother and several long-term friends whom he knows 
from outside of service.  They indicate that since his 
discharge from the military, the veteran has experienced 
flashbacks, depression, mood swings, and nervousness as a 
result of the stressors he encountered in service.  
Significantly, however, none of those individuals professes 
to have been with the veteran at the time his alleged in-
service stressors took place.  Therefore, their statements 
cannot be taken as corroborative evidence that those alleged 
stressors occurred.  

The veteran's service personnel records establish that the 
veteran served in the 2nd Airborne Battle Group and was 
stationed at Fort Bragg during the time period that he now 
alleges his stressors occurred (April 1963 to September 
1963).  However, they are void of any evidence indicating 
that his alleged stressors took place.  Additionally, the 
veteran's service medical records, including his enlistment 
and separation examination reports, are void of findings, 
complaints, symptoms, or diagnoses attributable to PTSD or 
any other psychiatric disorder.  

The veteran's post-service medical records reveal that in 
January 2005, he was treated at a VA Medical Center for 
complaints of anxiety, irritability, and dysphoria, with 
chronic feelings of hyperarousal.  At that time, the veteran 
reported that during service, he had served as an Army 
paratrooper and been "terrified" jumping out of planes, and 
that he had been forced to jump in water against his will.  
Based on the veteran's reports, the VA medical provider 
concluded that the veteran had positive PTSD symptoms and 
referred him for further screening.  In September 2005, the 
veteran underwent a PTSD screening at a VA Medical Center, 
which yielded negative results.  Nevertheless, two months 
later, a private physician diagnosed the veteran with PTSD.  
Significantly, however, the private physician did not 
indicate whether the veteran's PTSD was related to his period 
of military service. 

The record thereafter shows that the veteran has received 
ongoing private and VA medical treatment for PTSD and other 
mental health problems.  A private psychiatric history report 
dated in April 2006 indicated that the veteran had reported 
"unpleasant experiences from service."  However, the private 
psychiatrist's report did not corroborate the veteran's 
claimed in-service stressors.  Nor has any of the other 
medical or lay evidence submitted by the veteran.

The Board acknowledges that the veteran has a current 
diagnosis of PTSD.  However, even when a claimant seeking 
service connection for PTSD has an unequivocal diagnosis of 
PTSD, service connection for PTSD requires a confirmed 
military service stressor, unless the claimed stressor is 
related to combat, and the evidence establishes that the 
appellant engaged in combat with the enemy.  This is not such 
a case.  Moreover, the veteran's medical diagnoses of PTSD do 
not corroborate that his claimed in-service stressors 
occurred.  They are based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
A medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229 (1993) (medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458 (1993) (Board is not bound to accept 
physician's opinion when based exclusively on recitations of 
claimant).

The Board has carefully considered the veteran's statements 
and the lay statements of his brother and friends.  Each is 
certainly competent, as a lay person, to report that as to 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  They are not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that any of 
them has specialized medical knowledge.  Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lay statements are 
not competent medical evidence as to a nexus between the 
appellant's current disorder of PTSD and active service, or 
as to claimed continuity of symptomatology demonstrated after 
service.

In summary, based on the evidence of record, the Board finds 
that the veteran did not engage in combat and the only 
evidence of in-service stressors is contained in his own 
uncorroborated statements.  The Board acknowledges that the 
record contains a diagnosis of PTSD.  Notwithstanding that 
diagnosis, the Board finds that service connection for PTSD 
is not warranted, because there is no credible supporting 
evidence that the claimed in-service stressors occurred.  In 
the absence of a verified stressor, the diagnosis of PTSD 
which is of record is not sufficient to support the claim.  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
appellant's service.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); West v. Brown, 7 Vet. App. 70 (1994).  Absent 
credible supporting evidence that the claimed in-service 
stressors actually occurred, an essential element for a grant 
of service connection for PTSD is not established.  As the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, the claim must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2005 and November 
2005, and a rating decision in December 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


